2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 1 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 2 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 3 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 4 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 5 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 6 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 7 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 8 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 9 of 10
2:17-cr-00301-RMG   Date Filed 10/03/18   Entry Number 84   Page 10 of 10
